Montgomery, J.
The question presented by the return in this case is whether the prevailing party in a suit at law is entitled, as matter of right, to a term fee for each term at which the cause was regularly placed upon the calendar of the circuit court, and not reached. The circuit judge was of the opinion that no term fee should be taxed for terms at which it was apparent, from the nature of the business of the court, that the cause could not be reached. It is difficult to see how this fact could be made clearly apparent by the condition of the calendar. It might be obviously improbable that a cause would be reached, but it could not be certainly known to litigants. The statute makes no such exception, but provides a term fee for every circuit or term at which a cause is regularly on the calendar, and not reached, or is postponed. -2 How. Stat. § 9004. The relator was en*72titled to tax for each term at which the cause was regularly noticed and placed upon the term calendar.
The writ will issue as prayed.
The other Justices concurred.